Citation Nr: 1511792	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent, from June 8, 1987, to March 7, 2004, for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946, and from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection for bilateral hearing loss and assigned an initial disability rating of 90 percent, effective March 28, 2005.  Jurisdiction over the Veteran's claim was transferred to the RO in Roanoke, Virginia.

In January 2007, a Decision Review Officer (DRO) assigned an initial 100 percent disability rating for bilateral hearing loss, effective December, 7, 2006.

In March 2009, the Board assigned an earlier effective date of July 9, 1974 for the grant of service connection for bilateral hearing loss.

In April 2009, the RO assigned an initial noncompensable disability rating from July 9, 1974 to March 7, 2004, and an initial disability rating of 30 percent from March 8, 2004 to March 27, 2005 for bilateral hearing loss.  The initial ratings of 90 percent from March 28, 2005 to December 6, 2006, and 100 percent since December 7, 2006 remained unchanged.

In April 2011, the Board granted an initial 20 percent rating from July 9, 1974 to June 7, 1987, an initial 40 percent rating from June 8, 1987 to March 7, 2004, and an initial 60 percent rating from March 8, 2004 to March 27, 2005 for bilateral hearing loss.  Entitlement to an initial rating higher than 90 percent from March 28, 2005 to December 6, 2006 was denied.  The Board also granted individual unemployability for the period from March 7, 2004 to December 6, 2006 and remanded the issue of entitlement to TDIU on an extraschedular basis for the period prior to March 7, 2004.

The Veteran appealed the April 2011 decision to the United States Court of Appeals for Veterans' Affairs (Court), which, in a November 2012 Memorandum Decision, affirmed in part, and reversed and remanded in part for further consideration consistent with the Court's findings.  First, the Court noted that the Veteran had not challenged the Board's determinations regarding the schedular ratings in excess of 60 percent for the period from March 8, 2004, to March 27, 2005, and 90% for the period from March 28, 2005, to December 6, 2006.  As such, those claims were considered abandoned.  The Court also noted that it lacked jurisdiction over the issue of entitlement to TDIU prior to March 7, 2004, as this matter had been remanded by the Board.  In addition, the Court affirmed the Board's February 2011 decisions that granted entitlement to a 20 percent disability rating for bilateral hearing loss from July 9, 1974, to June 7, 1987, and denied entitlement to referral for extraschedular consideration for the entire period on appeal.  Finally, the Court reversed the Board's decision to grant a 40 percent rating from June 8, 1987, to March 7, 2004, and remanded this issue to the Board with instructions to grant a 60 percent evaluation for this period consistent with the findings of the Court.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

On audiological examination in June 1987, the Veteran's literal designation was level E in both ears.  


CONCLUSION OF LAW

The criteria for an initial 60 percent rating from June 8, 1987, to March 7, 2004 for bilateral hearing loss have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

Under the Veterans Claims Assistance Act of 2000 as amended (VCAA), 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA is obliged to notify claimants of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the he was expected to provide, and the process by which initial disability ratings and effective dates are assigned.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination that is adequate to decide the claim.  In this regard, the Board notes that the examiner offered reasoned opinions based on a review of the relevant evidence. 

II.  Analysis.

In November 2012, the Court remanded this matter to the Board with instructions that the Board enter a 60 percent evaluation for bilateral hearing loss for the period from June 8, 1987, to March 7, 2004.  In this regard, the Court noted that the "[a]ssignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).  

The Court found that, under the regulations as they existed before December 1987, there were two methods for calculating the disability rating for hearing loss.  The first method uses two tables to calculate a rating based on a claimant's speech reception decibel loss and percentage of speech discrimination in each ear.  See 38 C.F.R. § 4.85 (1974).  Table I correlates the average speech reception decibel loss with the ability to discriminate speech and assigns a "literal designation" for each ear in the form of a letter between A and F based on the level of severity.  Id.  Table VI. Table VII assigns a percentage evaluation based on the literal designation for each ear.  Id. Table VII.  The second method uses Table VII to calculate a disability rating based on the average of a claimant's pure tone hearing threshold, in decibels, at 500, 1000, and 2000 Hertz.  Id. 

A June 1987 audiological examination report listed pure tone hearing thresholds, at 500, 1000, 2000 Hertz, of 20, 20, and 65 decibels, respectively, for the right ear, and 15, 15, and 65, respectively, for the left ear.  The report listed the appellant's speech discrimination percentages as 48 percent in the right ear and 50 percent in the left.  It did not provide speech reception thresholds.  Here, it is noted that Table VI consists of two axes: one for the percentage of speech discrimination, the other for speech reception decibel loss. The speech reception decibel loss axis contains values ranging from 0 (no loss) to 100 decibels.  Assuming that the appellant did not suffer from any speech recognition decibel loss, application of his 48 percent right ear discrimination score and his 50 percent left ear discrimination score to Table VI yields a literal designation of level E for each ear.  Applying these literal designations to Table VII yields a 60 percent disability rating.  In other words, even using the decibel loss level least favorable to the appellant, his speech discrimination scores alone entitle him to a 60 percent rating.   

Based on the foregoing, the Court found that the Board erred in its April 2011 decision awarding a 40 percent rating, and that a 60 percent rating for the period from June 8, 1987, to March 7, 2004, was warranted in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Next, the Board notes that the Court in its remand requested that the Board consider whether a schedular TDIU rating is warranted for this period, as the appellant now meets the threshold criteria for such a rating.  38 C.F.R. § 4.16(a).  In this regard, the Board notes that, in a March 2013 rating decision, the Board granted an earlier effective date for the grant of individual unemployability, effective February 19, 1982.  As individual unemployability has already been granted for the appeal period in question, no further evaluation is required.

ORDER

Entitlement to an initial 60 percent rating for bilateral hearing loss, from June 8, 1987, to March 7, 2004, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


